Case 1:18-cv-00155-SOM-WRP Document 433-11 Filed 04/16/21 Page 1 of 7                                                           PageID #:
                                    9741

    From:              Rubel, Douglas A.
    To:                Chapa, Ruben - SOL; Johanson, David R.
    Cc:                McMahan, Sean; Familoni, Shay; Jeffrey Portnoy; Donald Havermann; Scott I. Batterman; William Harstad;
                       Acosta, Jing - SOL; Nolte, Elisabeth P. - SOL; Markun, Rachel; Thompson, Robert S.; Thayer, Jeff; Hall, Juanell
    Subject:           Re: Stewart v. Heritage, et al., 1:18-cv-155-SOM-WRP (D. Haw.)
    Date:              Friday, February 19, 2021 9:48:23 PM
    Attachments:       B0F4E2C1-D82C-4C89-9A74-57366BF6C6CD[6].png
                       image001.png
                       image002.png
                       Saakvitne - Kaplan Report_Confidential.pdf
                       Expert Report of Renee R. McMahon-FINAL.pdf



       CAUTION - The sender of this message is external to the DOL network. Please use care when clicking on links and
       responding with sensitive information. Send suspicious email to spam@dol.gov.

   Ruben -

   To be clear, given the e-mail exchanges of the past several days, Brian Bowers and Dexter
   Kubota are formally designating Ms. McMahon and Mr. Kaplan as expert witnesses, whom
   they intend to use at trial to present expert evidence under Rules 702, 703, or 705 of the
   Federal Rules of Evidence, and/or to contradict or rebut the evidence of a witness identified
   by the Secretary of Labor.

   You already have a copy of their expert reports. Attached is another copy.

   Regards, Doug

   Douglas A. Rubel
   Of Counsel


   Hawkins Parnell & Young, LLP
   (919) 523-3638 | hpylaw.com



   From: Ruben Chapa - SOL <Chapa.Ruben@dol.gov>
   Date: Friday, February 19, 2021 at 9:34 AM
   To: "Johanson, David R." <djohanson@hpylaw.com>, Douglas Rubel <drubel@hpylaw.com>
   Cc: "McMahan, Sean" <sean.mcmahan@morganlewis.com>, Oluwaseun Familoni
   <shay.familoni@morganlewis.com>, Jeffrey Portnoy <jportnoy@cades.com>, Donald Havermann
   <donald.havermann@morganlewis.com>, Scott Batterman <sib@paclawteam.com>, William
   Harstad <wharstad@carlsmith.com>, Jing Acosta <acosta.jing@dol.gov>, "Nolte, Elisabeth P. - SOL"
   <nolte.elisabeth.p@dol.gov>, "Markun, Rachel" <rmarkun@hpylaw.com>, "Robert S. Thompson"
   <RThompson@hpylaw.com>, "Thayer, Jeff" <jthayer@hpylaw.com>, "Hall, Juanell"
   <JHALL@hpylaw.com>
   Subject: RE: Stewart v. Heritage, et al., 1:18-cv-155-SOM-WRP (D. Haw.)




                                                            Ex. D
Case 1:18-cv-00155-SOM-WRP Document 433-11 Filed 04/16/21 Page 2 of 7                                            PageID #:
                                    9742

   In order to evaluate your proposal below in the string email, please respond to the following
   question posed to Defendants Bower and Kubota in my email on February 16:




   Also if you could clarify whether Defendants Bowers and Kubota intend to name the Saakvitne
   Defendants experts as their own.

   Ruben R. Chapa
   ERISA Counsel
   U.S. Department of Labor
   Office of the Solicitor
   230 S. Dearborn, Rm. 844
   Chicago, IL 60604
   312/353-6993
   312/353-5698 (fax)
   chapa.ruben@dol.gov

   Until further notice, please direct all communications to me via phone or email. Please do not
   send correspondence by paper mail, courier, or fax to the Chicago Solicitors Office.
   This message may contain information that is privileged or otherwise exempt from disclosure under
   applicable law. Do not disclose without consulting the Office of the Solicitor. If you think you
   received this e-mail in error, please notify the sender immediately.

   From: Johanson, David R. <djohanson@hpylaw.com>
   Sent: Thursday, February 18, 2021 2:59 AM
   To: Chapa, Ruben - SOL <Chapa.Ruben@DOL.GOV>; Rubel, Douglas A. <drubel@hpylaw.com>
   Cc: McMahan, Sean <sean.mcmahan@morganlewis.com>; Familoni, Shay
   <shay.familoni@morganlewis.com>; Jeffrey Portnoy <jportnoy@cades.com>; Donald Havermann
   <donald.havermann@morganlewis.com>; Scott I. Batterman <sib@paclawteam.com>; William
   Harstad <wharstad@carlsmith.com>; Acosta, Jing - SOL <Acosta.Jing@dol.gov>; Case, Austin - SOL
   <case.austin@dol.gov>; Nolte, Elisabeth P. - SOL <nolte.elisabeth.p@dol.gov>; Markun, Rachel
   <rmarkun@hpylaw.com>; Thompson, Robert S. <RThompson@hpylaw.com>; Thayer, Jeff
   <jthayer@hpylaw.com>; Hall, Juanell <JHALL@hpylaw.com>
   Subject: Re: Stewart v. Heritage, et al., 1:18-cv-155-SOM-WRP (D. Haw.)

      CAUTION - The sender of this message is external to the DOL network. Please use care when clicking on links and
      responding with sensitive information. Send suspicious email to spam@dol.gov.




   Dear Ruben and Sean: We were quite surprised at the end of

   that the Saakvitne Defendants (defined below) have settled
Case 1:18-cv-00155-SOM-WRP Document 433-11 Filed 04/16/21 Page 3 of 7        PageID #:
                                    9743



   Expert Witness Depositions of McMahon and Kaplan would not
   be going forward as planned on February 17-18, 2021. We are
   very disappointed in the extremely late notice that you
   provided to our clients in this respect.

   Mr. Bowers and Mr. Kubota object to the pro tanto bar order
   proposed on February 16, 2020, to the extent that they are
   found by this Court to have complied with all fiduciary duties
   under ERISA and are subjected to non-fiduciary liability under
   ERISA. To the extent that they have liability as non-
   fiduciaries, they should retain their right to and may assert
   their claims against Sharon Heritage, her Trust, and the
   Saakvitne Law Corporation, et al. We note that to the extent
   that neither Ms. Heritage nor the Saakvitne Law Corporation

   to assert claims against them may well be addressed under

   entered into with the Saakvitne Defendants in 2019.

   The Secretary may protect his settlement with the Saakvitne
   Defendants by dismissing Mr. Bowers and Mr. Kubota from this
   action. Alternatively, Mr. Bowers and Mr. Kubota will consider
   agreeing to refrain from a challenge to the bar order, including
   the settlement bar against future claims among the parties, if
   the Secretary and the Saakvitne Defendants agree to:

         <!--[if !supportLists]-->1. <!--[endif]-->Eliminate the bar order
            provisions providing for pro tanto reductions of Total
            Recovery and allow the Court to address at trial
            whether pro tanto or proportional fault is appropriate in
            the event that there is any recovery obtained against
            Mr. Bowers and Mr. Kubota;

         <!--[if !supportLists]-->2. <!--[endif]-->Stipulate that Mr. Bowers and
            Mr. Kubota may continue the designation of Renee
            McMahon and Howard Kaplan as testifying experts in
            this action and agree not to oppose their Motion to
Case 1:18-cv-00155-SOM-WRP Document 433-11 Filed 04/16/21 Page 4 of 7             PageID #:
                                    9744

            Allow Adoption of Reports of Previously Designated
            Experts (we are available to meet and confer about this
            topic today); and

         <!--[if !supportLists]-->3. <!--[endif]-->Clarify that nothing in this
            proposed settlement between the Saakvitne

            discretion regarding the admissibility of the Saakvitne
            administrative deposition in this case.

   In addition, the Saakvitne Defendants must facilitate the
   process of assisting Mr. Bowers and Mr. Kubota in continuing

   obviously in the best interests of the Saakvitne Defendants to
   preserve the reputation of the late Mr. Saakvitne and to limit
   potential liability to his heirs, estate, and law firm. We trust
   that the Saakvitne Defendants have a strong interest in
   ensuring that their settlement is a global settlement and that
   these reasonable steps will allow that settlement to be
   achieved. The potential claims against the Saakvitne
   Defendants could be greater if the Saakvitne Defendants do
   not facilitate the process of assisting Messrs. Bowers and
   Kubota in continuing the retention of the Saakvitne

   depose those two expert witnesses if they do not do so by
   Friday, February 19, 2021.

   As you well know, the Ninth Circuit restrictions on contribution
   among breaching fiduciaries (see Kim v. Fujikawa, 871 F.2d
   1427 (9th Cir.1989) and Call v. Sumitomo Bank, 881 F.2d 626
   (9th Cir.1989)) do not extend to the rights of non-fiduciaries.
   See Wells Fargo Bank v. Bourns, Inc., 860 F. Supp. 709,715
   (N.D. Cal. 1994). By purporting to eliminate the rights of Mr.
   Bowers and Mr. Kubota in the bar order, the Secretary and the
   Saakvitne Defendants are attempting not merely to settle the
   claims against the Saakvitne Defendants but to also eliminate
   the rights of Mr. Bowers and Mr. Kubota. They are entitled to
   object to the extent of this formal legal prejudice that they will
Case 1:18-cv-00155-SOM-WRP Document 433-11 Filed 04/16/21 Page 5 of 7                       PageID #:
                                    9745

   suffer as a result of the settlement. Quad/Graphics, Inc. v.
   Fass, 724 F.2d 1230, 1233 (7th Cir.1983).

   The Saakvitne Defendants timely designated McMahon and
   Kaplan as experts in this case and the Saakvitne conduct
   remains before the Court. The Secretary suffers no prejudice
   in defending against such reports and was presumably fully
   prepared to depose them this week, which the Secretary
   summarily cancelled with virtually no advance notice on the
   evening of February 16, 2021.

   We look forward to hearing from you and are available to
   discuss if you believe that would be productive. Thank you for
   your anticipated consideration. Cheers. Dave

   David R. Johanson
   Senior Partner


   Hawkins Parnell & Young, LLP
   D: 707-299-2470 | C: 707-225-2986 | hpylaw.com




   From: Chapa, Ruben - SOL <Chapa.Ruben@DOL.GOV>
   Date: Tuesday, February 16, 2021 at 5:46 PM
   To: Rubel, Douglas A. <drubel@hpylaw.com>, Johanson, David R.
   <djohanson@hpylaw.com>
   Cc: McMahan, Sean <sean.mcmahan@morganlewis.com>, Familoni, Shay
   <shay.familoni@morganlewis.com>, Jeffrey Portnoy <jportnoy@cades.com>, Donald
   Havermann <donald.havermann@morganlewis.com>, Scott I. Batterman
   <sib@paclawteam.com>, William Harstad <wharstad@carlsmith.com>, Acosta, Jing - SOL
   <acosta.jing@dol.gov>, Case, Austin - SOL <case.austin@dol.gov>, Nolte, Elisabeth P. -
   SOL <nolte.elisabeth.p@dol.gov>
   Subject: RE: Stewart v. Heritage, et al., 1:18-cv-155-SOM-WRP (D. Haw.)

   Following up on what Mr. McMahan advised you of this morning and I stated at the end of

   canceled pending a decision from the court on whether to enter a final Consent Order and

   indicates there was a belief that the depositions would be canceled and it was confirmed by the
   Saakvitne Defendants within minutes of that email. This should save all parties unnecessary
   expenses.

   With respect to the claim that Defendants Bowers and Kubota believe they can use the
Case 1:18-cv-00155-SOM-WRP Document 433-11 Filed 04/16/21 Page 6 of 7                                            PageID #:
                                    9746

   Evid. 801, the expert reports of Mr. Kaplan and Ms. McMahon are hearsay to which no
   hearsay exception applies. Hunt v. City of Portland, 599 Fed. Appx. 620, 621 (9th Cir. 2013).
   As such, the Secretary opposes the introduction of these expert reports at trial. In addition,
   Defendants failed to disclose Mr. Kaplan and Ms. McMahon as testifying experts for

   of November 19, 2020. ECF No. 202. Under Fed. R. Civ. P. 37, if a party fails to make

                                         the party is not allowed to use that information or
   witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

   sanctions and expenses on top of or in lieu of exclusion. The Ninth Circuit has upheld a

                   Goodman v. Staples Office Superstore, LLC, 644 F.3d 817, 827 (9th Cir. 2011)
   Therefore, the Secretary opposes any efforts by Defendants to introduce any evidence or
   testimony from Mr. Kaplan and Ms. McMahon at trial.



   Ruben R. Chapa
   ERISA Counsel
   U.S. Department of Labor
   Office of the Solicitor
   230 S. Dearborn, Rm. 844
   Chicago, IL 60604
   312/353-6993
   312/353-5698 (fax)
   chapa.ruben@dol.gov

   Until further notice, please direct all communications to me via phone or email. Please do not
   send correspondence by paper mail, courier, or fax to the Chicago Solicitors Office.
   This message may contain information that is privileged or otherwise exempt from disclosure under
   applicable law. Do not disclose without consulting the Office of the Solicitor. If you think you
   received this e-mail in error, please notify the sender immediately.


   From: Rubel, Douglas A. <drubel@hpylaw.com>
   Sent: Tuesday, February 16, 2021 10:02 AM
   To: Chapa, Ruben - SOL <Chapa.Ruben@DOL.GOV>; Acosta, Jing - SOL <Acosta.Jing@dol.gov>; Case,
   Austin - SOL <case.austin@dol.gov>; Nolte, Elisabeth P. - SOL <nolte.elisabeth.p@dol.gov>
   Cc: McMahan, Sean <sean.mcmahan@morganlewis.com>; Familoni, Shay
   <shay.familoni@morganlewis.com>; Jeffrey Portnoy <jportnoy@cades.com>; Donald Havermann
   <donald.havermann@morganlewis.com>; Scott I. Batterman <sib@paclawteam.com>; William
   Harstad <wharstad@carlsmith.com>
   Subject: Stewart v. Heritage, et al., 1:18-cv-155-SOM-WRP (D. Haw.)

      CAUTION - The sender of this message is external to the DOL network. Please use care when clicking on links and
      responding with sensitive information. Send suspicious email to spam@dol.gov.
Case 1:18-cv-00155-SOM-WRP Document 433-11 Filed 04/16/21 Page 7 of 7          PageID #:
                                    9747




   Counsel -

   Messrs. Bowers and Kubota adopt the expert reports of the Saakvitne Parties expert
   witnesses and intend to tender such reports at trial.

   Please advise if the depositions scheduled for tomorrow and Thursday are going
   forward.

   Regards, Doug

   Douglas A. Rubel
   Of Counsel


   Hawkins Parnell & Young, LLP
   (919) 523-3638 | hpylaw.com
